Title: To Thomas Jefferson from William J. Hatchet, 26 June 1820
From: Hatchet, William J.
To: Jefferson, Thomas


Worthy Sir,
Near Shelbyville, Shelby County, Ky:
June 26th, 1820
Although I have not the honour of being personally acquainted with you; yet from the knowledge I have of your character, & the high opinion I have of you, I have been induced to trouble you on this occasion with the hope that you will not pass this by unnotised—I wish you to express your opinion on the constutionallity or unconstutionallity of such laws as privilege the debtor to replevy the debt for years at the option of the state legislature; Or compel the creditor to take property at a certain proportion of its value—I wish to know particularly whether it is your opinion that the state legislatures are by the United States constitution vested with the power to privilege the debtor to delay the payment of acknowledged, just, & honourable debts for the term of one, two, ten, one hundred, or one thousand years—This is contended for by some of our leading characters—I enclose you an act of our legislature at their last session—A great many look forward to the next session of the legislature for an extention of the replevin law, & the passage of what is called a property law; which they argue can be effected without impairing the obligation of contracts—I wish to know what you think the true construction of the first paragraph in the tenth section of the first article of the United States constitution—Hoping that you will not fail to give me a satisfactory answer, I shall conclude by assuring you that there is no person whose opinion would weigh more with me than yours—Your publick services command the respect, & deserve the thanks of you fellow citizenWm J. Hatchet—